Citation Nr: 1000032	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from January 1965 to March 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana.  

In the February 2005 rating decision, the RO granted the 
Veteran's claim for service connection for post operative 
residuals of excision of loose bodies of the left knee with 
chronic locking up; a 20 percent disability rating was 
assigned, effective August 19, 2004.  Additionally, an April 
2007 Decision Review Officer (DRO) decision granted the 
Veteran's claims of entitlement to service connection for 
PTSD, tinnitus and left ear hearing loss; disability ratings 
of 30 percent, 10 percent and zero percent (noncompensable) 
were assigned, respectively, all effective August 19, 2004.  
Since service connection was granted, the Veteran's appeal as 
to those issues has become moot.  The Veteran has not 
disagreed with the assigned disability ratings or the 
effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, those 
matters have been resolved and are not in appellate status.

The Board notes that additional evidence was received into 
the record in October 2008, without prior RO consideration, 
nor waiver of RO consideration of the additional evidence.  
See 38 C.F.R. § 20.1304 (2009).  However, as the additional 
evidence is not pertinent to the issue adjudicated on the 
merits in this Board decision, there is no prejudice to the 
Veteran in proceeding with adjudication without remand to the 
RO for consideration of the additional evidence.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

The issue of entitlement to service connection for a sleep 
disorder, to include as secondary to service-connected PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability 
for VA purposes.


CONCLUSION OF LAW

A right ear hearing loss disability for VA purposes was not 
incurred in active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the Veteran's claim for entitlement to service 
connection for right ear hearing loss, the Board finds that 
the VCAA duty was satisfied by letters sent to the Veteran in 
September 2004, September 2006 and November 2007.  The 
letters addressed all required notice elements and was sent 
prior to the initial unfavorable decision by the AOJ.  In 
this case, the fact that the September 2004 letter did not 
address either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Furthermore, the Veteran was provided with 
the information necessary to establish an effective date or 
disability rating in a subsequent letter dated March 2006 as 
well as the aforementioned September 2006 and November 2007 
letters.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA and private treatment records are on 
file.  The Veteran has at no time referred to records that he 
wanted VA to obtain or that he felt were relevant to the 
claim that VA has not obtained on his behalf.  Moreover, in 
addition to obtaining all relevant medical records, VA 
afforded the Veteran VA examinations in August 2006 and March 
2007 to evaluate his claims.  

Concerning the August 2006 and March 2007 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of the August 2006 VA examination 
reflects that the Veteran's claims file was unavailable for 
review, and thus, the examiner stated that she could not 
provide a medical nexus opinion.  However, the March 2007 VA 
examination report reflects that the examiner reviewed the 
Veteran's complete claims file, to include his service 
medical records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  

The Board is also aware of the Court's decision in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  While 
not argued by the Veteran's representative, the Board notes 
that both the August 2006 and March 2007 VA examination 
reports document the Veteran's complaints of difficulty 
hearing in at home and at work.  In any event, since the 
Board is denying service connection for right ear hearing 
loss, any failure on the part of VA examiners to fully 
discuss the functional effects caused by the Veteran's 
claimed disability would amount to harmless error as an 
extraschedular rating cannot be applied and 38 C.F.R. 
§ 3.321(b) is moot.

The Board therefore concludes that the March 2007 examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


Service connection for right ear hearing loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as a hearing loss disability, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Concerning evidence of a current right ear hearing loss 
disability for VA purposes, the Board notes that at the time 
of his August 2006 VA examination, the Veteran did not meet 
the criteria for a right ear hearing loss disability.  As 
part of the Veteran's VA examination in August 2006, an 
authorized audiological evaluation pure tone thresholds, in 
decibels, was performed, and the results were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  He did not have hearing acuity of 
40 dB in either ear or more at any threshold or thresholds of 
26 decibels or more at three of the frequencies in either 
ear.  Similarly, he did not have speech recognition of less 
than 94 percent.  Thus, the regulatory criteria of a hearing 
loss disability in the right ear were not met at the time of 
the August 2006 VA examination.  

However, as noted above, because the Veteran's claims file 
was not present at the August 2006 VA examination, the VA 
examiner could not provide a medical nexus opinion.  
Accordingly, the Veteran was afforded a VA examination in 
March 2007.  At that examination, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Once again, the criteria for a 
current right ear hearing loss disability are not shown.  
Although the VA examiner acknowledged that the Veteran had 
"hearing loss" in his right ear, he added that such was 
"not disabling" as per 38 C.F.R. § 3.385.  Audiological 
testing of the Veteran's right ear did not reveal a pure tone 
threshold of 40 dB or more at any frequency or pure tone 
thresholds of 26 or greater for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000.  Similarly, his 
speech recognition was not less than 94 percent.  Thus, 
notwithstanding the audiologist's statements regarding the 
presence of right ear hearing loss, the regulatory criteria 
of a right hearing loss disability were not met at the time 
of the March 2007 VA examination.  See 38 C.F.R. § 3.385.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Thus, the Veteran does not have a current right ear hearing 
loss disability.  Service connection requires evidence that 
establishes that the Veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F. 3d. 1328, 1332 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Without a current disability, the Veteran's claim for service 
connection for a right ear hearing loss cannot be granted.

Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right ear hearing loss disability.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  38 
U.S.C.A. § 5107(b).  As such, service connection for a right 
ear hearing loss disability must be denied.  38 C.F.R. § 
3.303.  

ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 

	(CONTINUED ON NEXT PAGE)


REMAND

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected PTSD.

Upon further review of the evidence, including the Veteran's 
contentions made on appeal, the Board has determined a VA 
examination is necessary to determine the nature and etiology 
of the Veteran's sleep disorder, to include as secondary to 
PTSD.  

In August 2004 the Veteran filed a claim for service 
connection for a sleep disorder.  As noted in the 
Introduction, the claim was denied by in the RO in February 
2005 on a direct service connection basis.  After the 
Veteran's claim for service connection for PTSD was granted 
in the April 2007 DRO decision, the Veteran's claim for 
service connection for a sleep disorder was considered and 
denied on a direct and secondary service connection basis in 
an April 2007 supplemental statement of the case (SSOC).  

The evidence of a current sleep disorder contained within the 
Veteran's claims file is tenuous.  The Veteran has been 
diagnosed with "a chronic sleep disorder", "sleep 
difficulties", and "insomnia".  See e.g., an October 2005 
private treatment record from H.S., M.D., the August 2006 VA 
examination report, a September 2006 QTC examination report 
and a February 2007 private treatment record from J.T.C., 
M.D.  While the diagnoses provided are vague, the Board notes 
that the Veteran has exhibited evidence of a current sleep 
disorder.  

However, while the August 2006 VA examiner provided an 
opinion that the Veteran's sleep disorder was not sleep apnea 
and was not otherwise caused by a respiratory disorder, to 
include bronchitis, she did not opine as to a possible 
medical nexus between the Veteran's sleep disorder and his 
PTSD.  However, the August 2006 VA examiner alluded to such a 
relationship, stating that the Veteran's sleep disorder was 
"one of psychologically disturbed sleep rather than 
physiologically disturbed sleep."  

The Board notes that Veteran's PTSD manifests partly in sleep 
depravation.  As such, a determination must be made as to 
whether the Veteran's current sleep disorder is a symptom of 
his service-connected PTSD or whether his sleep disorder is a 
separate disability which has been caused or aggravated by 
his service-connected PTSD.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination in order to 
determine the nature and etiology of any 
current sleep disorder.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

The examiner should state whether a sleep 
disorder or sleep impairment, if any, is 
at least as likely as not a separate 
disorder in itself, or whether such 
disorder is a part or symptom of the 
service-connected PTSD.  If it is 
clinically deemed to be a separate 
condition, the examiner must specify 
which symptoms of the Veteran's sleep 
impairment are attributable to the 
separate condition versus the PTSD.  If 
the symptoms cannot be differentiated, 
the examiner should so state in the 
report.  

2.  If and only if the examiner 
determines that the Veteran suffers from 
a sleep disorder that is separate and 
apart from his service-connected PTSD, 
then the examiner should render an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the Veteran's sleep disorder has been 
caused by his military service and/or 
caused, or aggravated, by his service-
connected PTSD. 

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent that is possible, the approximate 
level of disability before the onset of 
the aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  Specifically, the 
RO should fully adjudicate the claim for 
service connection for a sleep disorder 
on both direct and secondary service 
connection bases.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a SSOC 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


